Name: Commission Regulation (EEC) No 1729/82 of 30 June 1982 temporarily suspending certain provisions of Regulation (EEC) No 2042/75 on special detailed rules for the application of the system of import and export licences for cereals and rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 189/68 Official Journal of the European Communities 1 . 7 . 82 COMMISSION REGULATION (EEC) No 1729/82 of 30 June 1982 temporarily suspending certain provisions of Regulation (EEC) No 2042/75 on special detailed rules for the application of the system of import and export licences for cereals and rice THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, licences ; whereas this suspension must cover the requirements both as to statement of destination and as to the provision of proof of arrival at destination ; Whereas the suspension measures adopted temporarily by this Regulation must in no way affect the existing requirements imposed in the case of licences currently valid at the time of its entry into force ; Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), and in particular Article 12 (2) thereof, HAS ADOPTED THIS REGULATION : Article 1 Article 9c of Regulation (EEC) No 2042/75 is hereby replaced by the following : Whereas Article 9a of Commission Regulation (EEC) No 2042/75 (3), as last amended by Regulation (EEC) No 296/79 (4), provided for the issue of licences with a long period of validity for products falling within subheadings 1 1 .07 A I b), 1 1 .07 A II b) and 1 1 .07 B of the Common Customs Tariff ; whereas this special facility was granted in order to take account of commercial practices concerning the products in ques ­ tion ; whereas, however, in order to avoid speculative use of this extended period of validity, the issue of such licences was made subject to very stringent conditions, consisting, in particular, in the require ­ ment that the exporter state the destination of the export, actually export to that destination and furnish proof of arrival at destination ; 'Article 9c 1 . In the case of applications for export licences relating to products falling within subheadings 11.07 A I b), 11.07 A II b) and 11.07 B of the Common Customs Tariff and submitted between 1 July 1982 and 30 April 1983, the provisions of Article 9a shall be suspended. 2. By way of derogation from Article 9, export licences for the products mentioned in paragraph 1 applications for which are submitted between 1 July 1982 and 30 April 1983 shall , at the request of the party concerned, be valid from the day of their issue within the meaning of Article 8 ( 1 ) of Regulation (EEC) No 3183/80 :  until 30 September 1983 in respect of licences issued from 1 January to 30 April 1983,  until the end of the 1 1 th month following that of issue, in respect of licences issued from 1 July to 31 October 1982,  until 30 September 1983 in respect of licences issued from 1 November to 31 December 1982. 3 . By way of derogation from Article 3 of Regu ­ lation (EEC) No 3183/80, rights deriving from the licences referred to in paragraph 2 shall not be transferable . Whereas the situation and the foreseeable trend of the world market in barley and malt and, in particular, the keen competition and uncertainty on the world market justify a temporary relaxation of the require ­ ments imposed by the existing rules ; whereas, for the period of the marketing year, it appears warranted in order to enable those concerned to adapt to market conditions to suspend the requirement that the desti ­ nation of export be stated and that the goods be exported to that destination ; Whereas it is likewise necessary to suspend for the same period the special requirements imposed by the existing rules as regards the release of the securities accompanying applications for such long-period O OJ No L 281 , 1 . 11 . 1975, p . 1 . 0 OJ No L 164, 14. 6 . 1982, p . 1 . 0 OJ No L 213 , 11 . 8 . 1975, p . 5 . (*) OJ No L 41 , 16 . 2. 1979 , p . 34 . 1 . 7 . 82 Official Journal of the European Communities No L 189/69 Article 24. In the case of licences issued pursuant to paragraph 2, the security shall be :  30 ECU per tonne in the case of licences issued on or before 31 December 1982,  24 ECU per tonne in the case of licences issued between 1 January and 30 April 1983.' This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the European Communities. This Regulation shall apply with effect from 1 July 1982 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 June 1982. For the Commission Poul DALSAGER Member of the Commission